Citation Nr: 0723452	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinea cruris.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 and March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in December 
2006, the veteran requested a travel board hearing.  In March 
2007, the veteran presented testimony at a personal hearing 
conducted at the St. Paul RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  Tinea cruris was contracted during active military 
service.

1.  Tinea pedis was contracted during active military 
service.


CONCLUSIONS OF LAW

1.  Tinea cruris was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).

2.  Tinea pedis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
tinea cruris and tinea pedis had their onset during a period 
of military service.  Because the claims of service 
connection for tinea cruris and tinea pedis on appeal are 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that service connection for 
tinea cruris and tinea pedis is warranted.  In this regard, 
the veteran has current diagnoses of tinea cruris and tinea 
pedis.  The May 2006 VA examiner diagnosed both tinea cruris 
and tinea pedis after examining the veteran and his claims 
file.  The veteran's May 1968 enlistment examination and 
report of medical history were negative for complaints, 
treatment, or diagnoses of tinea cruris and tinea pedis.  The 
veteran's service medical records revealed that he was 
treated for a rash on his groin area and feet in December 
1968.  The impression was ring worm.  His February 1970 
separation examination was negative for complaints, 
treatment, or diagnoses of tinea cruris and tinea pedis but 
the veteran checked the boxes next to skin diseases and foot 
trouble on the report of medical history.  It was noted that 
he still had some trouble with his feet and it was also 
recorded that he had a fungal infection in Vietnam (RVN).  
Further, the veteran reported that he had been treated by a 
private physician while he was on leave for an infected foot.  

The first post-service private medical evidence of treatment 
for tinea pedis was in a November 2000 private treatment 
record of R.P.P.  However, the veteran has contended 
throughout his appeal that he has had rash problems since 
service.  The veteran testified during his March 2007 hearing 
that during the rainy season while he was in Vietnam for nine 
months, he walked continuously in unsanitary water and he 
contracted ring worm.  He stated that he has had foot 
problems ever since, especially in the summer time and when 
his feet are damp, such as after swimming.  The veteran noted 
that he developed a groin rash in Vietnam after wading in 
water above his waist.  He testified that he did not seek 
treatment immediately after service but did receive various 
creams for the groin rash from doctors connected to his place 
of employment, which did not work.  He clarified that he 
stopped asking for the groin creams at some point because 
they did not work.  The veteran added that the cream he 
currently used lightens the groin rash (stain as he called 
it) from dark purple to lighter red.  However, his foot 
problems were the same as in Vietnam, very itchy with 
coarseness on the tops of his feet.  

During the May 2006 VA examination, it was noted that the 
veteran had a recurring rash of fungal etiology in his groin 
area and on his feet.  Further, the examiner indicated that 
the onset of tinea cruris and tinea pedis was in 1969 and 
that the veteran was treated for both while in the military.  
The veteran continued to have some discoloration in the 
genital area since the military but did not have active 
infections at that time.  The symptoms were abnormal 
sensation, itching, intermittent pigment change, rash, and 
thickening of the skin to the dorsal aspect of the toes worse 
in the summer.  The examiner opined that the veteran was 
treated for tinea cruris and tinea pedis in the military and 
was treated for tinea pedis in 2000 so there was a 
relationship but it was very unlikely that the military 
caused it.  The examiner added that some people are 
predisposed to developing fungal infections and will likely 
do so when dark, moist conditions prevail.  

A September 2006 treatment note from R.P.P. opined that the 
faint erythema in the veteran's groin area was most likely 
secondary to old tinea cruris.  

After considering all the evidence of record and resolving 
all doubt in favor of the veteran, the Board finds that he is 
entitled to service connection for tinea cruris and tinea 
pedis.  Although there are no treatment records for either 
tinea cruris or tinea pedis until 2000, the Board finds the 
veteran's contentions that he had a rash in his groin area 
and on his feet since service and that he used creams for his 
feet and groin provided by doctors connected to his place of 
employment over the years to be credible and probative.  The 
veteran is competent to report that he experienced certain 
symptoms capable of lay observation.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he is competent to report that 
he had rashes since service.  Further, the Board finds the 
veteran's statements that he received creams for his rashes 
from doctors at his work to be credible.  Although the May 
2006 VA examiner stated that it was unlikely that the 
veteran's tinea cruris and tinea pedis were caused by his 
military service, she did note that there was a relationship 
as he was treated for the same conditions during service.  In 
this regard, the Board notes that it is not necessary for the 
purposes of service connection that a disease actually be 
caused by military service but only that it has its onset 
during or is contracted in active military, naval, or air 
service.  38 U.S.C.A. § 1110.  The Board finds it significant 
that the first diagnoses of tinea pedis and tinea cruris were 
in service and that he has the same diagnoses currently.  
Further, the examiner noted that fungal infections develop in 
dark moist conditions, which is consistent with the 
circumstances in which the veteran indicated he first 
developed the rashes (wading through deep unsanitary waters 
in Vietnam) and in which he developed reoccurrences presently 
(summertime and when damp).  Importantly, the veteran's 
private treatment provider, R.P.P., did relate his tinea 
cruris to his service.  

In sum, taking all the aforementioned evidence together, the 
Board finds that the evidence supports the claims.  
Therefore, service connection for tinea cruris and tinea 
pedis is granted.  


ORDER

Entitlement to service connection for tinea cruris is 
granted.

Entitlement to service connection for tinea pedis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


